        Case: 3:19-cv-00470-jdp Document #: 11 Filed: 08/21/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

CASEY L. WALKER,

        Petitioner,
                                                         Case No. 19-cv-470-jdp
   v.

UNITED STATES OF AMERICA,

        Respondent.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent United States of America against petitioner Casey L. Walker denying his

petition for postconviction relief under 28 U.S.C. § 2255 and dismissing this case.




        s/ K. Frederickson, Deputy Clerk                    August 21, 2020
        Peter Oppeneer, Clerk of Court                           Date
